Appellant sued appellee upon a policy of insurance seeking a recovery of $500. The petition upon its face discloses that a recovery for more than $70 could not be had. A special exception was addressed to the petition, asking that the cause be dismissed for want of Jurisdiction. The exception was sustained, and the cause dismissed. In this there was no error. Continental Casualty Co. v. Morris, 46 Tex. Civ. App. 394,102 S.W. 773; Malin et al. v. McCutcheon, 33 Tex. Civ. App. 387,76 S.W. 587; Telegraph Co. v. Arnold, 97 Tex. 365, 77 S.W. 249, 79 S.W. 8.
Affirmed.